The amendment filed 7/5/2022 proposes amendments that do not comply with 37 CFR 1.173(d) and (g), which sets forth the manner of making amendments in reissue applications.  37 CFR 1.173(d) and (g) state the following:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

As can be seen in the citations above, the amendments made do not comply with the requirements of 37 CFR 1.173.  The amendments to both the specification and claims contain the use of strikethrough which is not permitted, rather the amendments should enclose matter to be omitted in brackets.  Additionally, the amendments must be made relative to the original patent specification, which are in effect as of the date of filing of the reissue application.  In the instant case, all of the claims presented are new relative to the original patent, so the entire text of all of the claims should be underlined and any material to be removed from the claims would simply be omitted with no markings.  Proper correction is required.  Failure to correct this informality by providing an adequate explanation of support for the current amendment and all future amendments will result in future responses being deemed nonresponsive.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.

Additionally, the examiner notes that the claims contain other errors that should also be corrected in the next response:  
Throughout the claims the term “overly” appears where it is clear the term “overlay” should be used. 
In claim 18, line 8, a limitation begins with “creating a secure overlay…”, it would appear that grammatically the language should be “create a secure overlay…”.
Claim number 32 has been improperly numbered as a second claim number 31.

Regarding the proposed statement of error presented for the reissue oath/declaration in the response filed 7/5/2022, the statement of error does not properly identify how claim 1 is broadened with the addition of claim 18.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The language, “by the removal of the listing of routing information present in the original independent claims” does not actually identify a word, phrase, or expression in the original claim that is being removed.  The examiner recommends using the actual language from the claim, for example “claim 1 is broadened (as shown in new claim 18), at least by the removal of the requirement that the routing information comprises at least one of authentication information, service information, encryption information, policy information, and access control information”.

A shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer.

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992